*541I would grant this writ because, in my view, the trial court's imposition of $300,000 in special master fees and costs against defendant in this case was an abuse of discretion. See La. C.C.P. art. 1920. Further, this amount was imposed after the defendant had already advanced in excess of $ 100,000 to the special master. Under the circumstances of this case, in which causation and damages have yet to be determined, I consider this amount excessive and violative of the reasonableness requirement of R.S. 13:4165(D).